Citation Nr: 0740142	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  02-16 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Cleveland, Ohio


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for club feet has been received.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from April 1968 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 decision of the RO that declined 
to reopen a claim for service connection for club feet on the 
basis that new and material evidence had not been received.

In July 2005, the Board remanded the matter to afford the 
veteran an opportunity for a hearing.

In May 2007, the veteran testified during a hearing before 
the undersigned at the RO.

Also in May 2007, the veteran again raised the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  As that issue has not been reopened or re-
adjudicated since December 2005, it is referred to the RO for 
appropriate action.  

The issue of service connection for club feet, as reopened 
below, is addressed in the REMAND portion of the decision 
below; and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1973, the RO denied service connection for a 
bilateral foot condition; the veteran did not file an appeal. 

2.  Additional evidence not previously considered by the RO 
at the time of the April 1973 denial, when considered by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for club feet, and is so 
significant that it must be considered to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's April 1973 decision, denying service connection 
for a bilateral foot condition, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).

2.  The evidence received since the RO's April 1973 denial is 
new and material, and the claim for service connection for 
club feet is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal for reopening the claim for service connection 
for club feet, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II.  Petition to Reopen

The veteran's original claim for service connection for a 
bilateral foot condition was denied by the RO in April 1973.

Evidence of record at the time of the April 1973 decision 
included the veteran's DD 214, and his service medical 
records.

The service medical records at the time of the veteran's pre-
induction examination in March 1968 note pes planus, second 
degree.  On a "Report of Medical History" completed by the 
veteran at that time, the veteran reported bone, joint, and 
other deformity.  The examiner noted club foot, treated in 
infancy, ache occasionally now.  In May 1969, the veteran 
complained of pain in both feet, aggravated by marching.  
Records reveal that the service Medical Board found the 
veteran to have a club foot, talipes varus type deformity, 
which existed prior to the veteran's service induction and 
considered disabling.  The veteran was discharged from 
service in June 1969.
 
Based on the evidence of record, the RO concluded that the 
veteran had a constitutional or developmental abnormality, 
which was not considered a disease or injury for purposes of 
service connection.  The veteran was notified of this 
decision in May 1973, and he did not file an appeal.

As there was no timely appeal, the RO's April 1973 denial of 
service connection for a bilateral foot condition is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated by the veteran in July 2000.  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Under the applicable version of 38 C.F.R. § 3.156(a), "new 
and material" evidence is evidence not previously submitted, 
not cumulative or redundant, and which by itself, or along 
with evidence previously submitted, is so significant that it 
must be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (a) (2002); Hodge, 155 F.3d 1356 (Fed Cir 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since April 1973 include various 
VA outpatient treatment records-dated from July 2000-
showing chronic foot pain, degenerative changes, arch 
supports, an arthritic foot, and equinus deformity; a May 
2001 statement from Brock A. Liden, D.P.M., opining that the 
extreme physical demands of basic training and daily training 
thereafter certainly progressed the veteran's foot condition; 
a May 2001 statement from Michael S. Lefkowitz, M.D., opining 
that the veteran appeared to be having pain related more to 
his clubfoot deformities than to basic training exposure; a 
November 2004 statement from Bruce A. Massau, D.O., which was 
received in February 2007, opining that it is as likely as 
not the veteran's club feet progressed and/or were aggravated 
beyond the normal progression of his condition due to Marine 
Corps training; and a transcript of the May 2007 hearing.
  
This evidence is new in that it was not previously of record 
and is not cumulative.

The newly submitted evidence is also relevant.  Here, each of 
the medical opinions relates to unestablished facts necessary 
to substantiate the claim, and is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial.  The veteran is also competent to offer 
statements of first-hand knowledge of his in-service foot 
pain.  Likewise, the newly submitted evidence suggests 
aggravation of a pre-existing condition beyond its natural 
progression.  Given the presumed credibility, by itself, and 
along with evidence previously submitted, it is so 
significant that it must be considered to fairly decide the 
merits of the claim. 

Hence, the veteran's application to reopen the claim for 
service connection for club feet must be granted. 38 U.S.C.A. 
§ 5108.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for club feet; to this extent, 
the claim is granted.


REMAND

As the petition to reopen the claim for service connection 
for club feet has been granted, de novo consideration of the 
claim on appeal is appropriate.

As noted above, club feet were noted at the time of the 
veteran's pre-induction examination in March 1968.  Records 
subsequently show treatment for foot pain, aggravated by 
marching, during the following year in May 1969.  The service 
Medical Board considered the condition of the veteran's feet 
to be disabling in June 1969, and the veteran was discharged 
from service.

The veteran reports that the condition of his feet did not 
improve post-service, and that he initially sought service 
connection in 1973.

The post-service records reflect treatment for chronic foot 
pain beginning in the year 2000.  More recent diagnoses 
include equinus deformity, degenerative joint disease of the 
foot, post-manipulation club foot.  Records reveal that the 
veteran currently uses a cane and quad walker to ambulate.  
In May 2007, the veteran testified that, currently, he had 
difficulties with daily activities and chores because he 
could not stand on his feet for prolonged periods.  

The Board notes that whether the veteran's preexisting club 
feet increased in disability during service, beyond the 
degree expected of natural progress (if any), is largely a 
medical question.  It is pointed out that congenital or 
developmental defects are not considered diseases or injuries 
within the meaning of applicable legislation pertaining to 
disability compensation for VA purposes, and provide no basis 
for service connection.  See 38 C.F.R. § 3.303(c), 4.9. 4.127 
(1999); Beno v. Principi, 3 Vet. App. 439 (1992); see 
generally, Winn v. Brown, 8 Vet. App. 510 (1996) (upholding 
Secretary's authority to exclude certain conditions from 
consideration as disabilities under 38 C.F.R. § 4.9).  
However, service connection may be granted for disability due 
to in-service aggravation of such a condition due to 
superimposed disease or injury.  See VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).   

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran's 
preexisting disability manifested by club feet was aggravated 
in service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2007).  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for 
club feet, since 1969.  After securing 
the necessary release(s), obtain these 
records.

2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of chronic foot pain; and to 
determine:

(a) whether it is at least as likely 
as not (50 percent probability or 
more) that the veteran's current 
chronic foot pain is related to the 
disabilities noted in service, and 
if so, 

(b) whether it is at least as likely 
as not (50 percent probability or 
more) that the disabilities noted on 
induction into service increased in 
severity during service, and if so, 

(c) whether there is clear and 
unmistakable evidence, which may 
include medical facts and 
principles, that such increase was 
due to the natural progress of the 
condition.  

Specifically, the examiner should opine 
as to whether there is evidence of any 
superimposed disease or injury to the 
veteran's feet in service.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
examination should note review of the 
claims file.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


